Justice LAMB
concurring.
I join the majority in reversing the order of the Superior Court and remanding for review on the merits. The only matters before the trial court were those raised by the petition of Appellant, York County Children and Youth Services. The trial court’s order here at issue resolved those matters adversely to Appellant, thereby disposing of all claims and parties. Since Appellant’s requests for relief were denied, the order had the effect of maintaining the status quo but this is the usual circumstance when all requests for relief are denied. The finality of an order does not turn on whether the moving party has prevailed. It turns on whether further proceedings remain prior to disposition of the claims and, here, none remained. The order was final.